Citation Nr: 1029584	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  09-10 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for the service-connected 
posttraumatic stress disorder (PTSD) rated as 30 percent 
disabling prior to October 17, 2009, and rated as 50 percent 
disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO confirmed and 
continued a previously assigned 30 percent disability rating for 
the service-connected PTSD.  Before the case was forwarded to the 
Board for appellate disposition, the RO issued another decision, 
in December 2009.  In that decision, the RO increased the 
disability rating for the service-connected PTSD from 30 percent 
to 50 percent, effective from October 17, 2009.  As the award is 
not a complete grant of benefits, the issue remained in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  The case was 
subsequently forwarded to the Board.


FINDING OF FACT

Prior to the promulgation of a decision in this appeal, the 
Veteran withdrew his appeal in signed correspondence received by 
the Board in May 2010.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the Veteran or by his or her authorized representative.  38 
C.F.R. § 20.204 (2009). 

In May 2010, the appellant submitted notice to the VA that the 
assignment of a 50 percent rating for the service-connected PTSD 
satisfied his appeal, and as such, he was withdrawing his appeal 
with respect to the issue of entitlement to an increased rating 
for PTSD.  As the appellant has withdrawn this appeal, there 
remain no allegations of errors of fact or law for appellate 
consideration with regards to this issue.  Accordingly, the Board 
does not have jurisdiction to review this issue and it is 
dismissed.


ORDER

The appeal is dismissed.



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


